Title: Joseph Hawley to the Committee of Conference of Congress, 23 October 1775
From: Hawley, Joseph
To: Committee of Conference of Congress


Gentlemen
Cambridge Octr. 23d. 1775.
To give you full Satisfaction that what was granted and paid in the last War to the Non commission officers and private Soldiers by this colony was in the whole much more than the whole which has been engaged to the Non commissiond officers and privates in the present service by the late Congress of this colony. Col. Warren and the Subscriber have bro’t for your inspection the Journals of the house for 1758 and 1759. and beg you to inspect the establishment for each of those years. The one is in page 350. of 1758. The other is Page 335. of Journal for 1759. As We are so unhappy as not to find your Honours at Head Quarters, Mr. Randolph will do us the favour to present the said Journals to you for inspection. We are with great respect Your Servants Joseph Hawley for himself and Mr. Warren

P:S: from the perticular Circumstances of this Colony we are unable to avail ourselves of the Journals containing [illegible]ishments
To The Honble the Comtee of the General Congress of the American United Colonies

 
Addressed: To / The Committe of / The Continental Congres / att / Head Quarters
